DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 11, and all respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 and all depending claims recite “the scan transistor and the sensing transistor are turned off and then detecting an amount of charges charged in a parasitic 
Prosecution is advanced by presuming the controverted clause describes detecting the SENT transistor status from a voltage on the RVL line when the scan transistor and the SENT transistor biased for an off state (see Specification Fig. 7, 8, [0141]-[0142]). 
Applicant may explain how the controverted clause has support in the written description and the figures along with point citation to that support; may amend the claims to remove the controverted clause; may amend the claims to find overt and cited support in the written description and the figures; or may cancel the affected claims. 
Claim 5 recites the term 0V, which may be a black level (see [0080]), a logic low level (see [0080]), a level at which the drive transistor turns off (see [0080]), or even a scan signal (see Fig. 2, transistor T2 gate signal SEN and [0077] stating that the scan transistor T1 and the sensing transistor T2 are provided with the same logic voltage).  
Applicant may explain how the term 0V, as it is used in claim 5, finds exclusive definition in the written description and the figures, and how the term 0V distinguishes from the ambiguities imparted by the specification, along with point citation to the pertinent passages and figures supporting the explanation and distinctions; may amend the claims to remove the controverted term; may amend the claims to find unambiguous support in the written description and the figures; or may cancel claim 5. 
Claim 11 and all dependent claims recite the clause “providing black data to both of a scan transistor and a sensing transistor” absent description of what part of the scan transistor and sensing transistor is receiving the “black data”, and further absent 
Applicant may explain how the term “black data”, as it is used in claim 11, finds exclusive definition in the written description and the figures, and how the term  “black data” distinguishes from the ambiguities imparted by the specification, along with point citation to the pertinent passages and figures supporting the explanation and distinctions; may amend the claims to remove the controverted term; may amend the claims to find unambiguous support in the written description and the figures; or may cancel the affected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 USC § 103 as being unpatentable over Hong292 (Hong, Moo Kyoung et al., US 20180061292 A1) in view of Hong798 (Hong, Moo Kyoung et al., KR 20180025798 A). 
Regarding claim 1 (as interpreted given the 112 issue), Hong292 discloses an organic light emitting display device (Hong292; see [0002]), comprising: 

a driving transistor electrically connected between the OLED and a driving voltage line (Hong292, describing a driving transistor DRT, an organic light emitting diode OLED, and a driving voltage line DVL; see Fig. 3, [0061], [0071]-[0072]); 
a scan transistor electrically connected between a first node and a data line, wherein the first node applies a data voltage to the driving transistor (Hong292, describing a scan transistor SCT electrically connected between a first node N1 and a data line DL and applying a data line DL signal to first node N1 and the gate of the driving transistor DRT; see [0057], [0062], [0075]); 
a sensing transistor electrically connected between a second node and a reference voltage line, wherein the second node is disposed between the driving transistor and the OLED (Hong292, describing a sensing transistor SENT electrically connected between a reference voltage line RVL and a second node N2 disposed between a driving transistor DRT and an organic light emitting diode OLED; see Figs. 2, 3, [0064]); 
and a defect detector for applying the data voltage in a state in which both the scan transistor and the sensing transistor are turned off and then detecting an amount of charges charged in a parasitic capacitor of the OLED to determine whether the scan transistor disposed in the subpixel is defective (Hong292, describes a defect detector 320 determining whether a SENT transistor is defective; see Fig. 3, [0090]; and describes turning a scan transistor on and a sense transistor off to detect whether the 
Hong292 differs from the instant invention only in that Hong292 does not explicitly disclose: determining whether the scan transistor disposed in the subpixel is defective by detecting a voltage on a sense line.
However, in an analogous field of endeavor, Hong798 describes a display device (Hong798; see Abstract) which 
shows knowledge in the art prior to the effective filing date to determine whether a scan transistor is defective by applying a data voltage to a pixel data line and detecting a voltage on a sense line, or reference line (Hong798; see Abstract).
 Regarding claim 2 (as interpreted given the 112 issue), Hong292 and Hong798 disclose the organic light emitting display device of claim 1, 
wherein the scan transistor and the sensing transistor are simultaneously turned on or simultaneously turned off (Hong292, describes simultaneously transitioning the scan and sense transistor states; see [0083]).  
The motivation to combine presented prior applies equally here.
Regarding claim 3 (as interpreted given the 112 issue), Hong292 and Hong798 disclose the organic light emitting display device of claim 1, 

The motivation to combine presented prior applies equally here. 
Regarding claim 4 (as interpreted given the 112 issue), Hong292 and Hong798 disclose the organic light emitting display device of claim 1, 
wherein the data voltage supplied through the data line in a state in which both the scan transistor and the sensing transistor are turned off is higher than 0V (Hong292, discloses a high level signal applied to a scan transistor, turning it on; see [0107]; discloses a low level or base voltage of 6.5V applied to an OLED cathode; see [0105]; one of ordinary skill in the art before the effective filing date would have inferred a Vdata range from a high, or white-producing voltage to a low, or black producing voltage, and would have further inferred that the drive level or data voltage producing a black output would be greater than 0V when the base level is 6.5 V). 
The motivation to combine presented prior applies equally here. 
 Regarding claim 9 (as interpreted given the 112 issue), Hong292 and Hong798 disclose the organic light emitting display device of claim 1, further comprising 
a memory for storing coordinates of a subpixel in which the scan transistor is defective (Hong292; see [0077], [0091]). 
. 
 
Claims 11-13 are rejected under 35 USC § 103 as being unpatentable over Toyomura (Toyomura; Naobumi et al., US 20080198103 A1) in view of Hong798 (Hong, Moo Kyoung et al., KR 20180025798 A). 
Regarding claim 11 (as interpreted given the 112 issue), Toyomura discloses a driving method of an organic light emitting display device (Toyomura; see [0003], [0005]), comprising: 
initiating by providing black data to both of a scan transistor and a sensing transistor simultaneously operated in a subpixel including an OLED to turn off a driving transistor (Toyomura, discloses drive transistor 121 driving emission current through OLED, or EL element 127; see Fig. 2, [0091]; discloses drive transistor driving a white level to a black level current; see [0093]; one of ordinary skill in the art before the effective filing date would have inferred a white level to black level range of Vdata to produce the OLED output of white to black); 
supplying a data voltage through a data line (Toyomura, discloses a data voltage on a data line 106HS; see Fig. 2, [0058]); 
and detecting an amount of charges charged in a parasitic capacitor of the OLED by turning on both of the scan transistor and the sensing transistor 
Hong292 differs from the instant invention only in that Hong292 does not explicitly disclose: determining whether the scan transistor is defective.
However, in an analogous field of endeavor, Hong798 describes a display device (Hong798; see Abstract) which 
shows knowledge in the art prior to the effective filing date to determine whether a scan transistor is defective by applying a data voltage to a pixel data line and detecting a voltage on a sense line, or reference line (Hong798; see Abstract).
Regarding claim 12 (as interpreted given the 112 issue), Toyomura and Hong798 disclose the driving method of claim 11, 
wherein the amount of charges charged in the parasitic capacitor of the OLED is proportional to an amount of current supplied from the driving transistor being turned on even when the scan transistor is turned off when the data voltage is applied (Toyomura, disclosing a storage capacitor 120 retaining a drive transistor 121 gate to source drive voltage; see Fig. 2, [0079]; one of ordinary skill in the art before the effective filing date would have inferred that a storage capacitor 120 retaining a drive transistor 121 gate to source drive voltage would keep drive transistor conducting when a scan transistor is turned off). 
The motivation to combine presented prior applies equally here.
Regarding claim 13 (as interpreted given the 112 issue), Toyomura and Hong798 disclose the driving method of claim 11, 

The motivation to combine presented prior applies equally here.
 
Allowable Subject Matter
Claims 5-8, 10, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Mizukoshi; Seiichi, US 20130050292 A1, describes an organic oled display 20 containing a pixel having a drive transistor DT, a scan transistor ST1, and a switched sense line RL for detecting pixel abnormalities; see Fig. 4A, [0075], [0078];
Bi; Yafei et al., US 20150294626 A1, describes an organic oled display containing a pixel 22 having a drive transistor TD, a scan transistor SW1, and an SW2 switched sense line 23 to an amplifier 42 for detecting pixel condition; see Fig. 3, [0002], [0023], [0035];

Kwon; OhJong, US 20160062548 A1, describes an organic oled display containing a pixel having a drive transistor DT, a scan transistor T1, and a T2 switched sense line connected to a sensing unit 892 for detecting pixel state; see Fig. 8B, [0003], [0097]-[0098];
Lee; Byung Jae et al., US 20160189612 A1, describes an organic oled display containing a pixel having a drive transistor DT, a scan transistor T1, and a T2 switched sense line connected to a circuit 200 for detecting a pixel defect; see Figs. 5, 6, [0054], [0064];
Takizawa; Kazuo et al., US 20170025061 A1, describes an organic oled display 10 containing a pixel 11 having a drive transistor T2, a scan transistor T1, and a T3 switched shared data and sense line S(J) connected to a circuit 330 containing an operational amplifier 331 for detecting pixel characteristics; see Figs. 1, 6, [0002]-[0003], [0227], [0238];
Feng; Xuehuan et al., US 20210201810 A1, describes an organic oled display 10 containing a pixel 40 having a drive transistor T3, a scan transistor T1, and a T2 switched sense line SL for detecting pixel state; see Fig. 3, [0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693